I am unable to agree with the majority opinion. It is based upon a technical point not raised by either of the interested parties. The point was not presented by the parties to the action either upon the original hearing or upon the rehearing. The motion for rehearing does not raise the point. The point was raised by counsel appearing as amicus curiae long after the petition for rehearing was filed and long after the time for filing a motion for rehearing had expired. We have often held that on rehearing we will not consider points not presented on the original hearing. (Murphy v. Cooper, 41 Mont. 72,108 P. 576; In re Touhy's Estate, 33 Mont. 230, 83 P. 486;Mares v. Mares, 60 Mont. 36, 199 P. 267; In re Estate ofMurphy, 57 Mont. 273, 188 P. 146; Merchants' National Bank
v. Greenhood, 16 Mont. 395, 41 P. 250.) To now consider the point upon which the majority opinion rests we must overrule all of these cases. *Page 526 
The interested parties to this proceeding pursued the commendable practice of presenting the case to us on its merits and on a record presenting no conflict in the evidence. That evidence shows that the joint account in the Stevensville bank was simply made for convenience in handling the account and that in truth and in fact Annie Sullivan retained absolute control over the account by retaining the bank book and surrendering it to Agnes Sullivan only for the purpose of having entries made in it.
The joint account arrangement was simply to satisfy the bank's requirements and was never intended to transfer ownership of the account to Agnes. That this was the intention is further made manifest by the making of the will specifically bequeathing the account otherwise than according to the joint account agreement. Under such circumstances the joint account agreement is superseded by the will. (Rauhut v. Reinhardt, DelawareOrphans' Court, 180 A. 913; Barstow v. Tetlow, 115 Me. 96,97 A. 829.)
Until the court spoke on the subject in the majority opinion there was no judicial authority throughout the country to which our attention has been invited which holds, as does the majority opinion, that the donor could not, after making the joint account agreement, dispose of the property by will. In this respect the questions relating to the Stevensville account are entirely different from those relating to the Missoula bank account, which was not covered specifically by the will. The majority opinion points out with such meticulous care the fact that the will was signed by mark, that I fear that fact has provoked some confused thinking on the part of the majority. Either the instrument was a will or it was not. So far as the record shows, it has never been set aside; nor does the record show that any contest is pending or contemplated for that purpose. It is too late, in our judicial history, to suggest that a will may not be signed by mark. It has special statutory sanction. (Sec. 10713, Rev. Codes.) *Page 527 
My conclusion is that, if the case must turn on technical grounds, then we should choose the ground suggested by the parties themselves and one supported by, rather than contrary to, the prior decisions of this court. Here respondent herself, on the original argument and again on motion for rehearing, suggested that the probate court was without authority or jurisdiction to try the question of ownership of the bank account.
This court has held that the district court sitting in probate has no authority to determine the question of title between an estate and persons claiming adversely to it. (In re Dolenty'sEstate, 53 Mont. 33, 161 P. 524; In re Jennings' Estate,74 Mont. 449, 241 P. 648.) Hence, in view of these cases, it follows that the district court, while sitting in probate, was in error in determining the ownership of the bank account. As was said in the Jennings Estate Case: "That question must be resolved in another forum."
The district court being without jurisdiction, it follows that this court is likewise without jurisdiction to entertain the appeal, whether within or beyond time. If the case must be determined on technical grounds, then I think the proceedings should be dismissed for the reason that the ownership of the account has not yet been determined by a proper tribunal, allowing either party the right to institute an action in the proper tribunal to have the ownership of the account properly determined. *Page 528